
	

113 S1358 IS: Seniors Fraud Prevention Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1358
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Ms. Klobuchar (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish an advisory office within the Bureau of
		  Consumer Protection of the Federal Trade Commission to prevent fraud targeting
		  seniors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Fraud Prevention Act of
			 2013.
		2.Office for the
			 Prevention of Fraud Targeting Seniors
			(a)Establishment of
			 advisory officeThe Federal
			 Trade Commission shall establish an office within the Bureau of Consumer
			 Protection for the purpose of advising the Commission on the prevention of
			 fraud targeting seniors and to assist the Commission with the following:
				(1)OversightThe advisory office shall monitor the
			 market for mail, television, Internet, and telemarketing fraud including
			 recorded message telephone calls (hereinafter referred to as
			 robocalls) targeting seniors and shall coordinate with other
			 relevant agencies regarding the requirements of this section.
				(2)Consumer
			 educationThe Commission
			 through the advisory office shall, after consultation with the Attorney
			 General, the Secretary of Health and Human Services, the Postmaster General,
			 the Chief Postal Inspector for the United States Postal Inspection Service, and
			 other relevant agencies—
					(A)disseminate to seniors and families and
			 caregivers of seniors general information on mail, television, Internet,
			 telemarketing, and robocall fraud targeting seniors, including descriptions of
			 the most common fraud schemes;
					(B)disseminate to seniors and families and
			 caregivers of seniors information on reporting complaints of fraud targeting
			 seniors either to the national toll-free telephone number established by the
			 Commission for reporting such complaints, or to the Consumer Sentinel Network,
			 operated by the Commission, where such complaints will become immediately
			 available to appropriate law enforcement agencies, including the Federal Bureau
			 of Investigation and the attorneys general of the States;
					(C)in response to a specific request about a
			 particular entity or individual, provide publically available information of
			 enforcement action taken by the Commission for mail, television, Internet,
			 telemarketing, and robocall fraud against such entity; and
					(D)maintain a website to serve as a resource
			 for information for seniors and families and caregivers of seniors regarding
			 mail, television, Internet, telemarketing, robocall, and other identified fraud
			 targeting seniors.
					(3)ComplaintsThe Commission through the advisory office
			 shall, after consultation with the Attorney General, establish procedures
			 to—
					(A)log and acknowledge the receipt of
			 complaints by individuals who believe they have been a victim of mail,
			 television, Internet, telemarketing, and robocall fraud in the Consumer
			 Sentinel Network, and must make those complaints immediately available to
			 Federal, State, and local law enforcement authorities;
					(B)provide to individuals described in
			 subparagraph (A), and to any other
			 persons, specific and general information on mail, television, telemarketing
			 and robocall fraud, including descriptions of the most common schemes using
			 such methods of communication.
					(b)CommencementThe
			 Commission shall commence carrying out the requirements of this section not
			 later than one year after the date of enactment of this Act.
			
